996 F.2d 1227
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Luther SPEARS, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 91-56518.
United States Court of Appeals, Ninth Circuit.
June 25, 1993.

Before:  GOODWIN, D.W. NELSON, and REINHARDT, Circuit Judges.

ORDER

1
Appellant's petition for rehearing is GRANTED.   The memorandum filed in this case on September 22, 1992 is withdrawn.


2
Under the Civil Rights Act of 1991, a federal employee must file a civil action within ninety days of notice from the EEOC.   See 42 U.S.C. § 2000e-16(c).   The 1991 act applies to this action.   See Estate of Reynolds v. Martin, 985 F.2d 470 (9th Cir.1993).   Spears lodged his complaint within ninety days of notice.   Accordingly, we reverse summary judgment, and remand.


3
REVERSED AND REMANDED.